Citation Nr: 1044733	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-26 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include cervical compression fracture, degenerative 
disc disease, and osteoarthritis.

2.  Entitlement to service connection for a right hip disorder, 
claimed as residuals of a right hip fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from August 1949 to December 1952.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Hearing Officer at the RO in April 
2007, and also testified before the undersigned Veterans Law 
Judge at a videoconference hearing between the RO and the Board 
at VA Central Office in July 2008.  Transcripts of those hearings 
are contained in the claims file.  

The Board in September 2008 reopened the previously denied claim 
for service connection for residuals of a right hip fracture.  
The Board remanded the claims in September 2008, and again in 
July 2010, and they now return to the Board for further review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By the preponderance of the competent anr probative evidence, 
a cervical spine disorder did not result from blows to the neck 
in service, did not otherwise develop in service, and is not 
otherwise causally related to service.  

2.  By the preponderance of the competent anr probative evidence, 
arthritis of the cervical spine has not been shown to have been 
present to a disabling degree within the first post-service year.  

3.  By the preponderance of the competent anr probative evidence, 
a disorder of the right hip did not develop in service and is not 
otherwise causally related to service.

4.  By the preponderance of the competent anr probative evidence, 
arthritis of the right hip has not been shown to have been 
present to a disabling degree within the first post-service year.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  A right hip disorder was not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a statement of the case (SOC) or supplemental SOC 
(SSOC). Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

VA has fulfilled the above VCAA notice and development assistance 
requirements in this case with regard to the appealed claims for 
service connection for a cervical spine disorder and a right hip 
disorder.  The RO issued a VCAA letter in October 2005 addressing 
claims including for service connection for right hip fracture 
and disorders of the cervical spine, prior to initial denial of 
the claims by a January 2006 RO rating action.  Additional VCAA 
notice letters were thereafter afforded the Veteran in August 
2007, October 2008, and July 2010.  These letters were followed 
by RO readjudication of the claims including most recently by a 
SSOC in September 2010.  These VCAA notice letters provided the 
Veteran with adequate notice of the notice and duty-to-assist 
provisions of the VCAA, and informed him of the information and 
evidence necessary to substantiate his claims for service 
connection for a cervical spine disorder and a right hip 
disorder.  Also by these letters, he was told that it was 
ultimately his responsibility to see that pertinent evidence not 
in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for disability compensation, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if compensation is 
granted.

In this case, the RO did not provide Dingess-type notice in the 
initial VCAA letter, but did so correctively in the August 2007 
and October 2008 VCAA letters.  However, to whatever extent such 
notice was inadequate in this case, this failure is in this case 
moot and harmless because the claims for service connection for a 
cervical spine disorder and a right hip disorder are herein 
denied.  

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  To 
satisfy this requirement, VA must look at the bases for the 
denial in the prior decision and provide a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.   Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, the RO previously denied the claim for service 
connection for a right hip condition in a March 1980 rating 
action, which decision was not appealed and became final.  
However, any failure to provide Kent-complying notice was herein 
rendered moot by the Board's reopening of the claim in its 
September 2008 decision and remanding the reopened claim for 
Appeals Management Center (AMC) VCAA notice in October 2008 
addressing the underlying claim for service connection for a 
right hip disorder on the merits, followed by development and 
readjudication of the claim by the AMC, including most recently 
in the October 2010 SSOC.  
 
VA has a duty to assist the Veteran in the development of claims.  
This duty includes assisting the Veteran in the procurement of 
service treatment records (STRs) and post-service treatment 
records, and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA letters in this 
case requested that the Veteran advise of any VA and/or private 
medical sources of evidence pertinent to his claims, and that he 
provide necessary authorization to obtain those records.  They 
also requested evidence and information about treatment after 
service, in support of the claims.  They further requested any 
medical records, lay statements, or other evidence which might 
serve to corroborate the Veteran's assertion that his current 
cervical spine disorder and right hip disorder were due to 
service or were causally related to disease or injury incurred in 
service or to an event in service.  The Veteran informed of 
service records and post-service VA records.  Indicated records 
were requested, and post-service VA records were obtained and 
associated with the claims file.  

The Veteran's STRs and his service personnel records are reported 
by the National Personnel Records Center (NPRC) to have been lost 
or destroyed by fire.  When a veteran's records have been 
destroyed, the VA has an obligation to search for alternative 
records which support the veteran's case, and has a heightened 
obligation to consider carefully the benefit-of-the-doubt rule.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992);  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Moreover, although there 
is a lack of service medical records, or for that matter, service 
personnel records, VA regulations provide that service connection 
may be shown through other evidence.  Smith v. Derwinski, 2 Vet. 
App. 147 (1992); 38 C.F.R. § 3.303(a) (2010).  This evidence may 
be private medical records showing treatment of the claimed 
disability, fellow service personnel statements, personal 
testimony, etcetera.  The evidence may also be statements 
provided by accredited military experts.  

The Veteran was duly informed of the service records lost by fire 
by a February 2009 notice letter, and he was then requested to 
provide any records he may have and any information regarding any 
service hospitalizations, to which the Veteran replied in March 
2009.  In that reply he informed of aggravation of his hp in 
service in basic training, but did not inform of the availability 
of alternative records or of any in-service hospitalizations.  
The Veteran was duly informed, including by the Board's July 2010 
remand, of other evidence that may substitute for missing STRs.  
However, the Veteran was unable to provide additional evidence of 
events in service beyond his own uncorroborated statements and 
testimony.  Sick call reports were previously obtained and 
associated with the claims file.  In the absence of other 
indicated avenues of pertinent evidentiary development, the Board 
concludes that the duty to notify and assist with regard to lost 
service records has been fulfilled in this case.  The Board's 
inability to obtain missing documents is not a cause for remand 
where that remand would be futile.  Marciniak v. Brown, 10 Vet. 
App. 198, 202 (1997).

The Veteran was duly informed including by the VCAA letters, the 
appealed rating action, SOC, and SSOCs, of the evidence obtained 
and thus, by implication, of the evidence not obtained.  The 
Veteran did not indicate the existence of additional pertinent 
evidence that has not been requested or obtained.

The Veteran informed of receipt of Social Security Administration 
(SSA) disability benefits since 1990, and the AMC accordingly 
duly request from the SSA National Records Center (NRC) records 
of the Veteran including medical records underlying any 
disability determination.  The SSA/NRC replied in September 2007 
that no records were available because they had been destroyed.  
VA made a formal finding of unavailability of SSA records in 
September 2007, and the Veteran was duly informed of this 
including by a notice letter in October 2007.  The Veteran was 
then duly requested to submit any relevant documents or records 
in his possession.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further the appealed claims for 
service connection for a cervical spine disorder and a right hip 
disorder.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.

The Veteran and his authorized representative were duly afforded 
opportunity to address his appealed claims, including by 
submitted evidence and testimony, including testimony before a 
Hearing Officer at the RO in April 2007, and before the 
undersigned Veterans Law Judge at the July 2008 video conference 
hearing.  Neither the Veteran nor his authorized representative 
has indicated a desire to further address the appealed claims 
which has not been fulfilled

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the Veteran was afforded a VA examination 
for compensation purposes in December 2009.  However, as 
discussed infra, the Board found the examiner's findings and 
conclusions inadequate based on their not appropriately 
considering cognizable evidence and not affording required 
medical opinions addressing implicated questions of etiology of 
the claimed disorders.  The Board in July 2010 accordingly 
remanded the case in for a supplemental medical report from that 
examiner, which the examiner duly provided in August 2010.  As 
discussed infra, that supplemental report substantially addressed 
medical questions implicated in this case, including questions of 
etiology as related to service.  The Board finds that the 
December 2009 examination, taken together with the August 2010 
supplemental report from that examiner and the balance of the 
medical record, adequately answers medical questions presented in 
this case and is thereby adequate for the Board's adjudication of 
the appealed claims.   See 38 C.F.R. §§ 4.1, 4.2 (2010); Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided). 

That VA examiner reviewed the record, examined the Veteran, and 
provided opinions addressing etiology of the claimed cervical 
spine disorder and right hip disorder which were supported by 
reasoned analysis of the evidence and consideration of the 
absence of STRs.  The Board concludes that there remains no 
unaddressed question of fact that requires resolution by any 
further VA examination.  Based on satisfactory development and 
adequacy of the VA examination already obtained, the Board finds 
that no further VA examination is required prior to adjudication 
of the appealed claims.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied that requirements of the Board's 
September 2008 and July 2010 remands have been substantially 
fulfilled, including providing appropriate notice and development 
assistance to the Veteran and affording the Veteran VA 
examinations addressing implicated questions arising from the 
claims on appeal.  Only substantial, and not strict, compliance 
with the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, supra.

II.  Claim for Service Connection for Cervical Spine Disorder and
Right Hip Disorder

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service. 38 
U.S.C.A. § 1131. That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Certain diseases, such as arthritis, may be subject to service 
connection based on presumed incurrence in service if manifested 
to a compensable degree within one year subsequent to service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002 & Supp. 2010); Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  The burden of 
proof is upon VA to rebut the presumption by producing that clear 
and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough analysis 
of the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, and 
character of the particular injury or disease or residuals 
thereof."  38 C.F.R. § 3.304(b)(1) (2010).




To satisfy the second requirement for rebutting the presumption 
of soundness, the Government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). The clear-and-
unmistakable evidentiary standard applies to the burden to rebut 
the presumption, but this standard does not require the absence 
of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 
(Fed. Cir. 2004).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to 
apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner, 370 F.3d at 1096.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, supra, at 470.  In determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is 
not required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

As noted above, STRs and service personnel records are absent 
from the claims file, and the service department has confirmed 
that the Veteran has "fire-related" service, which means that 
his records were likely lost by fire at a Government records 
storage facility.  Although there is a lack of service medical 
records, or for that matter, service personnel records, VA 
regulations provide that service connection may be shown through 
other evidence.  Smith v. Derwinski, 2 Vet. App. 147 (1992); 
38 C.F.R. § 3.303(a) (1994).  This evidence may be private 
medical records showing treatment of the claimed disability, 
fellow service personnel statements, personal testimony, 
etcetera.  The evidence may also be statements provided by 
accredited military experts.  Under such circumstances (involving 
an absence of service records), VA has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005).  

However, where, as here, the evidence preponderates against the 
Veteran's claims under all theories asserted by the Veteran or 
otherwise raised by the evidence, as discussed infra, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).

The Veteran has contended that a fall or falls in service 
aggravated his pre-service right hip fracture, or that his right 
hip was otherwise aggravated by service including by activities 
in basic training.  He has also contended that is current 
cervical spine disorder is causally linked to blows to the neck 
in service.  

The Veteran's service separation examination report dated in 
December 1952 noted that he had a history of hip fracture in 
1933, treated with open reduction internal fixation, without 
complications.  A right hip scar was noted at the examination.  
The examination report found that the Veteran's spine and other 
musculoskeletal systems were normal.  

In keeping with the heightened duty to assist where service 
records are lost, the RO in 1980 obtained sick report records for 
the Veteran's reported periods of treatment in service,  to 
develop his prior claim submitted in January 1980.  In that claim 
the Veteran contended that he suffered from a "leg injury" with 
treatment in 1949, and a condition of the "hip and [groin]" (as 
listed by the Veteran in that claim, "groane") with treatment 
from September 1952 to December 1952.  

The obtained sick call records reveal that the Veteran was seen 
on August 23, 1949, on August 26, 1949, on October 19, 1949, on 
September 2, 1952, on December 1, 1952, and on December 3, 1952.   
These records further inform that, whatever the condition or 
conditions were for which he was seen, they were in the line of 
duty, and that he returned to duty following treatment.   
Unfortunately, these sick call records provide no indication of 
the precise nature of the conditions for which he was treated, of 
relevant medical findings, or whether any conditions for which he 
was treated were acute or chronic in nature.  

At the July 2008 videoconference hearing, the Veteran testified 
that his military occupational specialty (MOS) in service was 
heavy equipment operator.  He further testified that while in 
service he was attacked by a fellow soldier who suffered from a 
mental condition.  He received four or five blows from a rifle, 
breaking the stock and knocking his helmet off his head and 
causing his neck injury.  He asserted that his neck was sore at 
the time but he did not seek medical attention and did not press 
charges against the soldier.  He testified that the medic filed a 
report.  He added that he had requested the records, but had been 
told that the files were all destroyed in a fire at Fort 
Snelling.  In response to questioning, the Veteran acknowledged 
that upon service separation examination he had not complained 
about his neck because it was not bothering him at the time.  He 
added that an occasional stiff neck was the extent of his 
difficulty, and that after service he also did not have 
significant difficulty, though he did have problems looking up.

The Veteran testified in July 2008 that the first time he took 
notice of difficulty with his neck was when he underwent an 
examination for Social Security benefits, and the examining 
physician told him he had a problem with his neck, with 
limitation of motion to only about 15 degrees.  He confirmed that 
he had been receiving  SSA disability benefits since 1990.   
Unfortunately, as noted above, development undertaken by the AMC 
ultimately produced a reply from the SSA National Records Center 
informing that the requested medical records for the Veteran had 
been destroyed.  

The Veteran testified in July 2008 that he first learned that he 
had had a cervical fracture when he underwent a VA examination 
with X-rays approximately five years before, with the physician 
informing him that he had residuals of a cervical fracture and a 
fracture of the shoulder blade, with osteoporosis.




Regarding his right hip, the Veteran testified that in basic 
training they were crossing a dry riverbed on monkey bars, hand-
over-hand, and he fell approximately 20 feet.  He reported that 
he sought medical help at the company level and was told he 
probably had just aggravated his hip.  He added that he missed a 
day of basic training, was given a medication to rub on his hip, 
and returned to his company, without having X-rays taken.  He in 
effect denied complaining about his hip thereafter, explaining 
that otherwise he would have had to repeat basic training.  He 
added that after basic training he was stationed in Alaska, and 
worked on snow removal in the winter.  He noted that he never 
missed work due to illness or injury, adding that fellow soldiers 
would kid him about limping for a few days, but he never 
complained about his hip.

The Veteran also testified to another injury in service when he 
was pumping oil into a tank about 20 feet up, the wind blew him 
off, and he fell on some rocks.  He reported still another 
incident in which he fell from the back of a truck, but still he 
did not then complain.  He explained that he did not believe in 
going to doctors.  He further explained that his original injury 
to the right hip occurred when he was three years old, and so it 
was healed when he went into service.  He added, though, that he 
did limp prior to entering service with one leg shorter than the 
other, but he had pain in the hip after service and never had 
pain in the hip before service.  He acknowledged that he had 
right hip replacement surgery in 1983.  Regarding his service 
separation, he explained that he had a pending appointment at a 
hospital for his hip when he was separated from service, but did 
not delay his service separation because he was told that if he 
did he would have to stay in the service a lot longer.  He added 
that he turned the document of the hospital appointment in to the 
VA in Los Angeles, but was told that he did not have any VA 
eligibility because he had waited over a year after service to go 
to VA.

The Veteran's testimony before a Hearing Officer at the RO in 
April 2007 was substantially consistent with that before the 
undersigned, with a few additional details.  Specifically, at the 
RO hearing he testified that, following the incident when he was 
attacked and struck with the stock of a rifle, he believes he had 
continuous pain, though he never paid it any attention and sought 
no treatment but simply tolerated the condition.  He testified 
that he did, however, go on sick call after falling approximately 
20 or more feet from the parallel bars crossing a riverbed, and 
missed a march after that incident because he could not walk.  
However, he also denied getting continuous treatment in service 
after that injury, attesting that he simply tolerated the 
condition.

VA treatment records include an initial treatment visit in 
September 2003.  The veteran then reported having chronic low 
back pain and chronic neck pain, and further reported a history 
of surgeries including right total hip replacement in 1983, and 
L5 laminectomy (with no date provided).  The Veteran also then 
reported a history of multiple fractures, as well as a history of 
being hit with a rifle butt three times in the military.

VA cervical spine X-rays were obtained in October 2003 with 
findings of moderately severe disc disease and osteoarthritis, as 
well as mild probable mid-cervical compression fractures which 
were most likely old.

A record of primary care treatment evaluation in December 2005 
documents complaints of neck pain related to an injury in 
service, for which the Veteran reported taking Aleve and using a 
heating pad with some relief.  The examiner assessed moderately 
severe cervical disc disease and osteoarthritis, and mild 
probably mid-cervical compression fractures which were most 
likely old.

The Veteran was afforded a VA examination in December 2009.  That 
examiner reviewed the claims file and noted the relevant history 
of right hip fracture as a child in 1933 with surgery as a child 
to repair the fracture, as well as total hip replacement in 1980.  
The examiner noted the Veteran's reported history of continuing 
pain in the right hip post service and many occupations post 
service despite this continued pain.  Objectively, the examiner 
noted an antalgic gait and physical findings consistent with 
symptomatic right hip disability.  

The December 2009 VA examiner also noted the Veteran's self-
report of injury to the cervical spine in service in 1952 when a 
fellow soldier hit him in the back of the head and neck area 
several times with a rifle, with the Veteran complaining of pain 
afterwards but not seeking medical attention.  He reported that 
he had experienced intermittent pain and stiffness in his neck 
since that assault.  The examiner noted the Veteran's self-report 
that he did not seek medical attention for his cervical spine 
until doing so at a VA facility in 2003, whereupon X-rays were 
ordered showing arthritis of the cervical spine as well as a 
compression fracture.  The December 2009 examiner noted the 
Veteran's self-report of progressive worsening of the cervical 
spine condition, with mild weekly flare-ups of cervical pain.   

However, the December 2009 examiner noted that prior X-rays in 
October 2003 had produced an assessment that  it was 
"questionable" that there were signs of a past cervical 
compression fracture.  The December 2009 VA examiner similarly 
concluded that the new X-rays obtained in December 2009 did not 
show definite evidence of cervical compression fracture.   

The December 2009 VA examiner in his initial report failed to 
articulate any clear opinion or any rational for such opinion 
addressing etiology of the Veteran's claimed cervical spine 
disorder.  An addendum opinion  was accordingly sought from the 
December 2009 examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  

Further, the December 2009 VA examiner opined that the Veteran's 
right hip disorder, status post childhood fracture and total hip 
replacement in 1980, was unrelated to service based on the 
absence of pertinent in-service treatment records or post-service 
treatment records.  Such an opinion is inadequate because the 
Veteran's STRs were lost, and hence the absence of such records 
of treatment in service, by itself, cannot be used as a primary 
basis for concluding that the current disability is unrelated to 
service.  Rather, as already noted, although there is a lack of 
service medical records, or for that matter, service personnel 
records, VA regulations provide that service connection may be 
shown through other evidence.  Smith; 38 C.F.R. § 3.303(a).  This 
additional evidence to be considered should have included the 
Veteran's self-reported history as well as service documentation 
that the Veteran reported to sick-call at the above-noted dates.  
Thus, additional opinion by that examiner was obtained to address 
the claimed right hip disorder and its cause or etiology.  

In August 2010 the December 2009 VA examiner reviewed the claims 
file including the sick call reports and records of post-service 
treatment and evaluation, and he also then duly noted the 
Veteran's current and past assertions regarding his claimed 
disorders and incidents in service asserted to have had a causal 
impact on those disorders.  Specifically, the examiner noted the 
Veteran's pre-service history of fracture to the right hip in 
1933 with internal fixation and retained hardware thereafter, and 
noted the absence of documentation of treatment specifically for 
injury or re-injury to the right hip in service, the Veteran's 
assertions of having fallen twice in service from approximately 
20 feet with resulting re-injury to the right hip, and the 
absence of records of treatment for the right hip for many years 
post service.  The examiner noted that the Veteran's sick call 
records did not reflect any continuous medical treatment for a 
condition in service, and that the Veteran himself stated that he 
did not seek continuous medical care following the asserted falls 
in service from 20 feet.  The examiner noted that upon such a 
fall the potential outcomes would include, "re-fracture of the 
right hip, or break/instability in the instrumentation on the 
right hip, or avascular necrosis on the right hip which can cause 
severe symptoms of pain, inability to walk and possible need for 
crutches or a cane for ambulation."  The examiner further noted 
that such injuries would require "immediate medical evaluation 
and possible surgical repair."  The examiner noted contrarily 
the absence of any indication within sick call records of injury 
requiring continuous care.  The examiner accordingly 
provisionally speculated that, based on the absence of continuous 
treatment following any asserted fall, "It is more likely that 
he had a minor injury that healed at that time."  However, the 
examiner then also implied that the Veteran's narrative might not 
be supportable on a medical basis, stating, "But it is hard to 
accept his statement that he did not seek continuous medical 
treatments after having a right hip [open reduction internal 
fixation] years ago and having the fall from a height of 20 feet 
twice, possibly injuring both of his hips, and not have any 
severe symptoms that may be caused from the break/damage or 
instability on the right hip instrumentation."  The examiner 
went on to speculate, "A possible explanation for this is that 
he may have fallen but not from a height of 20 feet, or fell 
directly on his left hip without any injuries on the right hip."  




The examiner displayed a willingness to still believe the Veteran 
and speculate as to possible scenarios by which the Veteran's 
assertions were plausible, including the Veteran's assertions 
that following service he had ongoing symptoms of right hip pain 
which became worse, for which he ultimately sought surgical 
treatment with a right hip arthroplasty in 1980.  The examiner 
nonetheless concluded that the Veteran was "stating symptoms 
which are inconsistent with the natural medical history of 
fracture on the right hip, or severe arthritis on the right hip, 
or avascular necrosis on the right hip."

Thus, the examiner found that the three likely scenarios upon 
falling the reported 20 feet in service twice with injury to the 
previously fractured right hip with retained fixation hardware - 
re-fracture, hip injury with resulting traumatic arthritis, or 
avascular necrosis - were medically unsupported based on the 
Veteran's self-reported history of only very limited acute 
disability following those reported falls.  More so, the examiner 
asserted that it is "hard to accept" the absence of any such 
more severe outcome from a fall from such a height.  The Board 
notes that the Veteran asserted that one of those 20-foot falls 
was onto rocks, yet the Veteran asserted that he received only a 
single episode of care after the fall.  The Board finds, 
including based on medical opinions provided by the December 2009 
examiner, that considering these essentially incredible 
assertions of outcomes after the asserted 20-foot falls in 
service, the Veteran's credibility in presenting these narratives 
is greatly brought into question, with his assertions 
substantially impeached based on the implausibility of his self-
reported histories of re-injuries to the hip in service.  See 
Caluza, supra.

Similarly, the December 2009 VA examiner in the August 2010 
addendum report opined, based on medical understanding of the 
potential causes of spinal fractures and degenerative disk 
disease, that the Veteran's self-reported blows to the neck with 
a rifle by a fellow soldier could not have resulted in 
significant injury to the cervical spine or chronic impairment of 
the cervical spine with the Veteran nonetheless able to 'merely 
"tough [it] out" without notable impairment or any treatment at 
that time in service.'  The examiner noted that a cervical 
compression fracture or cervical spine degenerative disk disease 
could not result merely from blows to the neck, but rather 
required a more severe force injury, such as from an automobile 
accident.  The examiner further opined that such severe injuries 
as compression fracture or injury causing degenerative disk 
disease or osteoarthritis were simply incompatible with the 
Veteran's self-reported history of merely toughing it out and 
tolerating the pain "without notable impairment or any treatment 
at that time in service." 

Thus, based on the medically supported and well-reasoned opinions 
of this VA examiner, the Board concludes that, although the 
Veteran may have at some point in service suffered blows to the 
neck, it is implausible that such blows, in the absence of 
immediate disability or need for significant immediate treatment, 
could have resulted in compression fracture of the cervical spine 
or degenerative disk or joint disease of the cervical spine or 
other chronic spine disorder.  The Veteran is competent to 
address what happened in service, but he is not competent to 
address the distinctly medical questions of medical outcomes from 
an asserted injury in service.  Espiritu; cf., Jandreau.  

In addition, because the Veteran's credibility regarding his 
self-reported history of two falls from 20 feet in service is 
herein found to be impeached as medically implausible, the Board 
finds the absence of credibility in the Veteran's narratives 
extends to his assertions of any onset of chronic cervical 
difficulties in service or any continuity of symptoms of cervical 
disability from service. 

Because the Board thus judges the Veteran to be an unreliable 
historian of his past injuries and past disability and symptoms 
of disability, the Board assigns essentially no weight to the 
Veteran's assertions to support his claims.  The Board makes this 
determination of credibility and of weight to be assigned to the 
Veteran's statements even while recognizing the duty to more 
carefully consider evidence and the benefit-of-doubt rule in 
light of the Veteran's service records being lost. 

Documentation of the Veteran's pre-service fracture of the right 
hip in 1933 with open reduction internal fixation upon his 
service separation examination report in December 1952 cannot 
ultimately rebut the presumption of soundness because it is not 
clear and unmistakable evidence both that the hip fracture 
existed prior to service and that it was not aggravated in 
service.  38 U.S.C.A. § 1111; Wagner.  Accordingly, the case is 
treated as one simply of entitlement to service connection for a 
right hip disorder on a direct basis.  Because the Board herein 
finds that the Veteran's assertions of injury, treatment, and 
disability of the right hip in service are not credible, there is 
simply no evidence of disability of the hip in service to support 
the claim for service connection.  Thus, in the absence of 
credible evidence in support and with the service separation 
examination and the absence of any records of additional 
disability or difficulties of the right hip either in service or 
for years post service weighing against, the Board find the 
evidence preponderates against the claim based on a right hip 
disorder developing in service or continuing from service or 
being otherwise causally related to service.  38 C.F.R. § 3.303.  

Further, in the absence of credible evidence of an additional 
right hip disorder being present to a disabling degree within the 
first post-service year, service connection on a first-year-post-
service presumptive basis is also not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

Similarly, in the absence of credible evidence in support and 
with the service separation examination and the absence of any 
record of disability or difficulties of the cervical spine either 
in service or for years post service weighing against, the Board 
find the evidence preponderates against a cervical spine disorder 
developing in service or continuing from service or being 
otherwise causally related to service.  38 C.F.R. § 3.303.  The 
Board thus finds that the evidence preponderates against the 
claim for service connection for a cervical spine disorder on a 
direct basis.  Id.  In the absence of credible evidence of a 
cervical spine disorder being present to a disabling degree 
within the first post-service year, service connection on a 
first-year-post-service presumptive basis is also not warranted.  
38 C.F.R. §§ 3.307, 3.309.  



ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a right hip disorder, claimed as residuals 
of a right hip fracture, is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


